Allowed Claims
1.	Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Independent claim 1 identifies the distinct features: “a memory circuit(FIG. 5: 530), configured to store a plurality of fan-shaped patterns(FIG. 6: 300_1 to 300_8), each having the center vector(FIG. 6: V2) in a different direction(FIG. 6: 300_1 to 300_8, V2), wherein the driver circuit(FIG. 5: 100) chooses one of the fan-shaped patterns(FIG. 6: 300_1 to 300_8) to serve as the pre-driven display area (FIG. 2: 300) according to the direction vector(FIG. 2: V1) of the current display line segment(FIG. 2: 210)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”), U.S. Patent Pub. No. 2008/0309612 A1 to Gormish et al. (“Gormish”), U.S. Patent Pub. No. 2008/0309636 A1 to Feng et al. (“Feng”) and U.S. Patent Pub. No. 2014/0118295 A1 to Motoi, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

Independent claim 18 identifies the distinct features: “choosing one pattern(FIG. 2: 300) to serve as the pre-driven display area(FIG. 2: 300) from a plurality of fan-shaped patterns(FIG. 6: 300_1 to 300_8) each having the center vector (FIG. 6: V2) in a different direction (FIG. 6: 300_1 to 300_8, V2) according to the direction vector(FIG. 2: V1) of the current display line segment(FIG. 2: 210), wherein the fan-shaped patterns(FIG. 6: 300_1 to 300_8) are stored in a memory circuit(FIG. 5: 530)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0333987 A1 to Keam et al. (“Keam”), U.S. Patent Pub. No. 2008/0309636 A1 to Feng et al. (“Feng”) and U.S. Patent Pub. No. 2014/0118295 A1 to Motoi, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
Other Relevant Prior Art
3.	Other relevant prior art includes:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(i)	U.S. Patent Pub. No. 2013/0201112 A1 to Large et al. discloses a touch-input device(102)(Fig. 2b; ¶0016) that immediately displays writing on a physical layer(120)(Fig. 2b; ¶0016) which decays (¶0017) to provide a user feedback as to what has been written before the touch screen display(116)(Fig. 2b; ¶0016) is able to process and display the writing (Fig. 2b: Joh).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2015/0355778 A1 to Kim et al. discloses displays a predicted touch coordinate to avoid lag time in displaying a touch input (see e.g., Abstract; Fig. 3; ¶0136).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692